EXHIBIT 10.1
 

 

 
Your Name:
   
Number of Target Shares:
 



CRYOLIFE PERFORMANCE SHARE AGREEMENT


CRYOLIFE, INC. (“CryoLife”) is pleased to grant you the right to receive
CryoLife common stock, as described below.  This grant is made subject to the
further terms and conditions set forth in this Agreement and the terms of the
CryoLife, Inc. _________ Stock Incentive Plan (the “Plan”).


Grant Date:
 
 
Target Number of Performance Shares:
 
 



Vesting:


The performance shares will vest, and common stock will be issued, based on a
combination of attaining specified levels of ______________ and the passage of
time, as more specifically described on Exhibit “A”.  We calculate ___________
as _____________.


The following documents accompany this Agreement:


Additional Terms and Conditions describes transferability, what happens if you
cease to be an employee of CryoLife, Inc., CryoLife International, Inc. or
another eligible employer approved by the Compensation Committee (the
Committee”) of the Board of Directors of CryoLife, Inc. (each, an “Eligible
Employer”) before all or a portion of your performance shares vest and are
issued, where to send notices and other matters.


The Plan contains the detailed terms that govern this Agreement.  If anything in
this Agreement or the other attachments is inconsistent with the Plan, the terms
of the Plan, as amended from time to time, will control.


The Plan Prospectus Document covering this Agreement and the common stock that
may be issued hereunder contains important information, including federal income
tax consequences.


Most Recent Annual Report of CryoLife (not attached if you previously received
the most recent Annual Report).










Please sign below to show that you accept this Agreement after review of the
above documents.  Keep a copy and return both originals to Suzanne K. Gabbert,
CryoLife, Inc., 1655 Roberts Blvd., NW, Kennesaw, GA 30144.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
CRYOLIFE, INC.
 
GRANTEE:
   
 
                       
By:
 
 
Name:  Steven G. Anderson
 
Print Your Name:
Its:        President and CEO
 
Date:
Date:
         




 
2

--------------------------------------------------------------------------------

 



ADDITIONAL TERMS AND CONDITIONS


EFFECT OF TERMINATION OF SERVICE.  You must be an employee of CryoLife, Inc. or
another Eligible Employer on the applicable vesting date to be entitled to the
vesting of performance shares and the issuance of common stock as a result of
such vesting.  If you cease to be an employee for any reason, and any
performance shares have not vested as of the date of termination of your
employment, your performance shares shall automatically be forfeited, no related
common stock will be issued, and this Agreement shall be cancelled as of the
date of such termination of employment.


CRYOLIFE’S ’s OBLIGATION TO PAY.  Each performance share represents the right to
receive one (1) share of CryoLife, Inc. common stock (“Stock”) at the target
level, and subject to adjustment up or down based upon CryoLife’s ________
performance for ____, as further described on Exhibit “A”, on the date it vests
in accordance with the vesting schedule on Exhibit “A” (or at such later time as
indicated in this Agreement or the Plan).  Unless and until the performance
shares shall have vested, you will have no right to payment of shares of Stock
with respect to any such performance shares.  Prior to actual payment of any
shares of Stock with respect to any performance shares, such performance shares
will represent an unfunded, unsecured obligation of CryoLife, payable (if at
all) only from the general assets of the Company.  The number of shares of Stock
subject to this Agreement, ie, the relevant percentage of target shares that
will be issued if time vesting requirements are satisfied, will be determined on
and as of the date of filing of CryoLife’s Form 10-K for fiscal ____ with the
Securities and Exchange Commission.  Shares will be rounded down to the nearest
whole number of shares of Stock.  No fractional shares will be
issued.  Notwithstanding anything to the contrary contained herein, at any time
prior to the first anniversary of this Agreement, the Compensation Committee, in
its sole discretion, may reduce the number of shares to be issued hereunder, but
in no event may the number of shares to be issued be reduced below the target
number of shares.  You will receive written notice of any such reduction.


VESTING.  Subject to the provisions of this Agreement and the Plan, the
performance shares will vest and Stock will be issued according to the vesting
schedule set forth on Exhibit “A”.


TIME OF PAYMENT.


(a)           Payment after Vesting. Except as otherwise provided in the Plan,
any performance shares that vest in accordance with this Agreement shall be paid
to you (or in the event of your death, to your estate), in whole shares of Stock
within thirty (30) days after the date on which such performance shares vest or
as soon as administratively practicable thereafter, but in no event later than
the date that is two and one-half months following the later of (i) the end of
CryoLife’s taxable year; or (ii) the end of your taxable year that includes the
vesting date.  Notwithstanding anything in the Plan or this Agreement to the
contrary, payment to you of Stock upon the vesting of a performance share shall
be delayed to the extent required by Section 409A of the Internal Revenue of
1986, as amended (the “Code”).
 
 
 
3

--------------------------------------------------------------------------------

 

 
(b)           Accelerated Vesting Upon a Change of Control of CryoLife.  If the
vesting of the balance, or some lesser portion of the balance, of the
performance shares subject to this Agreement is accelerated upon a Change of
Control, as such term is defined in the Plan, of CryoLife, and such Change of
Control is not a “change in the ownership or effective control” or “change in
the ownership of a substantial portion of the assets” of CryoLife within the
meaning of Section 1.409A-3(i)(5) of the United States Treasury Regulations,
then such accelerated performance shares shall not be paid until the applicable
vesting date of such performance shares, as set forth on the first page of this
Agreement, or if earlier, the date of your death, disability or “separation from
service” within the meaning of Section 409A of the Code from CryoLife (a
“Separation from Service”); provided however, that if the payment pursuant to
this Section (b) is to be made upon your Separation from Service and as of the
date of your Separation from Service you are a “specified employee” within the
meaning of Section 409A of the Code then payment of the shares of Stock with
respect to the performance shares subject to this Section (b) shall not be made
until the date that is six (6) months and one day following the date of your
Separation from Service if earlier payment would result in the imposition of the
additional tax under Section 409A of the Code.


RIGHTS WITH RESPECT TO PERFORMANCE SHARES PRIOR TO VESTING.  You may not
transfer or otherwise assign your performance share Agreement or the Stock to be
issued hereunder prior to vesting and the issuance of the Stock.  As this
Performance Share Agreement vests, you may receive certificates representing the
vested portion or the shares of Stock to be issued to you may be issued in
uncertificated form.  Prior to issuance of shares of Stock, you are not entitled
to any rights as a shareholder with respect to the shares underlying this
performance share Agreement.  As a result, subject to the provisions of the
Plan, you will have no rights to vote such shares or to receive dividends or
other distributions, if any, payable with respect to such shares after the date
of this Agreement but prior to the issuance of the shares subsequent to vesting.


WITHHOLDING OF TAXES.  Notwithstanding any contrary provision of this Agreement,
no certificate representing shares of Stock will be issued to you unless and
until satisfactory arrangements (as determined by the Committee) have been made
by you with respect to the payment of Federal, state, local or foreign income,
employment and other taxes which the Committee determines must be withheld (“Tax
Related Items”) with respect to the shares of Stock so issuable. The Committee
hereby allows you, pursuant to such procedures as the Committee may specify from
time to time, to satisfy such Tax Related Items, in whole or in part (without
limitation) by one or more of the following:  (a) paying cash; (b) electing to
have CryoLife or an Eligible Employer withhold otherwise deliverable shares of
Stock having a Fair Market Value, as defined in the Plan, equal to the amount of
the Tax Related Items required to be withheld; or (c) electing to have CryoLife
or an Eligible Employer withhold any amount of Tax Related Items from any wages
or other cash compensation payable to you by CryoLife or the Eligible Employer,
as the case may be. If the obligation for Tax Related Items is satisfied by
withholding a number of shares of Stock as described above, you will be deemed
to have been issued the full number of shares of Stock subject to the vested
performance shares, notwithstanding that a number of the shares of Stock are
held back solely for the purpose of paying the Tax Related Items due as a result
of any aspect of the performance shares. If you fail to make satisfactory
arrangements for the payment of the Tax Related Items at the time any applicable
performance shares are scheduled to vest, you will permanently forfeit such
performance shares and no shares of Stock will be issued to you pursuant to
them.
 
 
 
4

--------------------------------------------------------------------------------

 

 
NOTICES.  All notices delivered pursuant to this Agreement shall be in writing
and shall be (i) delivered by hand, (ii) mailed by United States certified mail,
return receipt requested, postage prepaid, (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt, (iv) sent
by fax to ____________, or (v) sent by email to _____________.  All notices or
other communications shall be directed to the following addresses (or to such
other addresses as such parties may designate by notice to the other parties):



 
To CryoLife:
CryoLife, Inc.
   
1655 Roberts Blvd., NW
   
Kennesaw, GA 30144
   
Attention:  Secretary
       
To you:
The address set forth in the
   
Agreement



MISCELLANEOUS.  Failure by you or CryoLife at any time or times to require
performance by the other of any provisions in this Agreement will not affect the
right to enforce those provisions.  Any waiver by you or CryoLife of any
condition or of any breach of any term or provision in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall apply only to that
instance and will not be deemed to waive conditions or breaches in the
future.  If any court of competent jurisdiction holds that any term or provision
of this Agreement is invalid or unenforceable, the remaining terms and
provisions will continue in full force and effect, and thus Agreement shall be
deemed to be amended automatically to exclude the offending provision.  This
Agreement may be executed in multiple copies and each executed copy shall be an
original of this Agreement.  This Agreement shall be subject to and governed by
the laws of the State of Georgia.  No change or modification of this Agreement
shall be valid unless it is in writing and signed by the party against which
enforcement is sought, except where specifically provided to the contrary
herein.  This Agreement shall be binding upon, and inure to the benefit of, the
permitted successors, assigns, heirs, executors and legal representatives of the
parties hereto.  The headings of each section of this Agreement are for
convenience only.  This Agreement, together with the Plan, contains the entire
Agreement of the parties hereto, and no representation, inducement, promise, or
agreement or other similar understanding between the parties not embodied herein
shall be of any force or effect, and no party will be liable or bound in any
manner for any warranty, representation, or covenant except as specifically set
forth herein or in the Plan.
 
 
 
5

--------------------------------------------------------------------------------

 

 
SECTION 409A. This Agreement and the performance shares granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the
Code.  This Agreement and the performance shares shall be administered,
interpreted and construed in a manner consistent with such Code section.  Should
any provision of this Agreement or the performance shares be found not to comply
with, or otherwise be exempt from, the provisions of Section 409A of the Code,
it shall be modified and given effect, in the sole discretion of the Committee
and without requiring your consent (notwithstanding any other provisions
hereof), in such manner as the Committee determines to be necessary or
appropriate to comply with, or effectuate an exemption from, Section 409A of the
Code.  Each amount payable under this Agreement as a payment upon vesting of a
performance share is designated as a separate identified payment for purposes of
Section 409A of the Code.



 
6

--------------------------------------------------------------------------------

 

Exhibit “A”


Vesting Schedule




·  
If  __________ of at least $______ but less than $_______ is achieved, we will
fix the number of shares that may be issued pursuant to the Agreement at 50% of
the target number of shares; 50% of the fixed shares will vest on the
anniversary date of the Agreement, 25% of the fixed shares will vest on the
second anniversary date of the Agreement, and the final 25% will vest on the
third anniversary of  date of the Agreement;



·  
If  __________ of at least $________  but less than $________ is achieved, we
will fix the number of shares that may be issued pursuant to the Agreement at
75% of the target number of shares; 50% of the fixed shares will vest on the
anniversary date of the Agreement, 25% of the fixed shares will vest on the
second anniversary date of the Agreement, and the final 25% will vest on the
third anniversary of  date of the Agreement;



·  
If  __________ of at least $_________ but less than $________ is achieved, we
will fix the number of shares that may be issued pursuant to the Agreement at
100% of the target number of shares; 50% of the fixed shares will vest on the
anniversary date of the Agreement, 25% of the fixed shares will vest on the
second anniversary date of the Agreement, and the final 25% will vest on the
third anniversary of  date of the Agreement; and



·  
If ___________ of $_________ or more is achieved the fixed number of shares
earned will be calculated on a sliding scale; the scale will begin with
__________ of $_________ (or 107% of the __________ of $___________), resulting
in 110% of the target number of shares being fixed, and the scale will end with
___________ of $_________ (or 115% of the __________ of $_________), resulting
in 150% of the target number of shares being fixed; accordingly, we fix the
number of shares subject to the Agreement as follows:



o  
actual ___________ divided by target _________ of $___________,

o  
minus 1.07,

o  
times 5,

o  
plus 1.10,

o  
times the target number of shares,



up to a maximum number of shares equal to 150% of the target number of
shares.  50% of the fixed shares will vest on the anniversary date of the
Agreement, 25% of the fixed shares will vest on the second anniversary date of
the Agreement, and the final 25% will vest on the third anniversary of date of
the Agreement.

 
7

--------------------------------------------------------------------------------

 
